Citation Nr: 1002172	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  09-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran incurred acoustic trauma during service as a 
result of exposure to military weapons fire without hearing 
protection.

2.  The competent and credible evidence is, at the very 
least, in relative equipoise as to whether the Veteran's 
current bilateral hearing loss is due, in part, to service-
related acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss as such disability is 
the result of in-service noise exposure.  Statements 
submitted throughout this appeal reflect that it is his 
assertion that he incurred acoustic trauma from naval weapons 
fire and, more specifically, firing a 40-millimeter gun.  
See, e.g., VA Form 21-526, Veteran's Application for 
Compensation and/or Pension received January 11, 2008.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for impaired hearing is also subject to 38 
C.F.R. § 3.385 (2009), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

The Veteran's service treatment records do not reflect any 
complaints, diagnosis, or treatment for auditory problems, 
including hearing loss.  No audiometric data is available, 
but he demonstrated 15 out of 15 bilaterally on both the 
whisper and spoken voice tests at separation.  The first 
post-service audiometric data are the results of the July 
2008 VA examination which clearly show that the Veteran meets 
the criteria for impaired hearing in both ears.  See 
38 C.F.R. § 3.385.

Initially, the Board observes that the lack of 
contemporaneous evidence of hearing problems during and 
shortly after military service weighs against a finding that 
the Veteran's current hearing loss was incurred during 
service.  However, the absence of such affirmative evidence 
is not fatal to his claim.  Rather, the Board must consider 
whether there is competent evidence which attributes post-
service hearing loss to some service injury or event.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); see also 38 C.F.R. 
§ 3.303(d).  

With respect to the Veteran's claimed in-service noise 
exposure, the Board has no reason to doubt the credibility of 
his lay assertions.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
38 U.S.C.A. § 1154(a) (West 2002) (due consideration must be 
given to the places, types, and circumstances of a veteran's 
service).  Furthermore, the RO has already awarded service 
connection for tinnitus, thereby conceding acoustic trauma 
was incurred during service.  See RO Rating Decision dated 
August 19, 2008.

Other than the Veteran's own lay assertions regarding hearing 
loss, the only evidence of record which directly addresses 
the issue of etiology is the July 2008 VA examination.  A 
review of this examination report reflects that the Veteran 
reported a history of military weapons fire without hearing 
protection as well as bilateral tinnitus ever since being 
knocked off a gun mount during service.  This report also 
notes that the Veteran has a thirty-four year history of 
working for General Motors; while some occupational noise 
exposure was indicated, the Veteran reported that his work 
was not in any high risk noise environments.  

Following an examination of the Veteran and a review of the 
claims file, including service treatment records, the VA 
audiologist opined that the Veteran's hearing loss "is less 
likely as not (less than 50/50 probability) caused by or a 
result of acoustic trauma."  He stated that although the 
Veteran was exposed to naval weapons fire without the use of 
hearing protection, such exposure occurred more than sixty 
years ago.  Thus, it was his opinion that "other factors are 
major agents in his present audiogram."  'Factors' cited 
include limited post-service occupational noise exposure and 
the normal effects of aging.  The examining audiologist 
concluded his opinion by stating that, "[m]ore likely than 
not [the Veteran's] hearing revealed the early signs of noise 
exposure in the high frequency register which was later 
aggravated by some post military noise and further dominated 
by the normal affects [sic] of aging."  

The Board acknowledges that the VA audiologist's initial 
impression regarding the existence of a relationship between 
the Veteran's in-service acoustic trauma and current hearing 
loss appears to be a negative one.  However, it cannot be 
said that the opinion provided by the July 2008 VA 
audiologist is completely negative.  In this regard, a closer 
examination of the above opinion reveals that the audiologist 
does attribute some of the Veteran's current high frequency 
hearing loss, albeit a small amount, to in-service noise 
exposure.  He then indicates that these early signs of loss 
in the high frequency register were later significantly 
aggravated by post-service noise exposure and the effects of 
aging.  

Service connection does not require that the sole etiology of 
a disease be service-related.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In the present case, the July 2008 VA 
examination report contains a medical opinion which can 
reasonably be interpreted as attributing some of the 
Veteran's high frequency hearing loss to service-related 
acoustic trauma.  Thus, affording all reasonable doubt in 
favor of the Veteran, the Board finds that service connection 
for bilateral hearing loss should be granted.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


